Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification (i.e. 26 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the camera optical lens having six lens elements, such as those provided in the given embodiments, the specification does not reasonably provide enablement for six lenses, with no structural limitations at all (i.e. no refractive index specified; no surface shapes provided; etc.), whereby any and all combination of six lenses that may meet the conditional statements, as recited in independent claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. Please note in MPEP 2164.01(a) Undue Experimentation Factors, wherein: 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

In the present application, the claimed invention is tremendously broad, because the claimed invention recites six lenses with no structural limitations whatsoever, such as refractive index power, or surface shape(s) or focal lengths, or lens materials, or any other structural indication (such as diameter of the lenses, diaphragms used, lens holder configurations, F-Number, etc.), that which would meet the conditional statements of independent claim 1. Further, the claimed invention recites open claim language, which means that more than seven lenses could actually meet the conditions recited, as well as additional optical elements. Though lens programs are available, the number of variables involved to create a lens system to function and meet the conditional statements is considered nearly overwhelming, especially dealing with micro measurements. Plus, there are other factors to consider when designing a lens system, such as the environment for the lens system, i.e. where it is to be utilized; also factors such as temperature, moisture content, method of manufacturing which may be glass grinding, molding, or a combination of these and possible other methods. The direction provided in the specification is enabling for the seven lenses that the Applicants include as their embodiments and working examples, but fails to provide enablement for the full scope of the claimed invention. Plus, one of ordinary skill in the art would know how difficult it would be to configure each and every arrangement of seven lenses to meet the conditional statements, because the claimed invention merely recites six lenses, with no structural details or limitations. The dependent claims fail to provide any proper enablement for the full scope of these claims as well, though the minimal structural limitations begin to assist one of ordinary skill in the art to provide six lenses which fully meet the scope of the claimed invention. Therefore, it is concluded that the present claimed invention lacks enablement based on the evidence regarding each of the factors provided in the MPEP 2164.01(a), wherein the specification at the time the application was filed, does not teach one of skill in the art how to make and/or use the FULL SCOPE of the claimed invention without undue experimentation.

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (U.S. Patent 8,310,767 B2).

With respect to claim 1, Huang et al disclose the claimed invention of a camera optical lens (as noted for example in Figure 6A; Table 15, in column 22, for the 6th Embodiment), comprising, from an object side to an image side: a first lens (610); a second lens (620); a third lens (630); a fourth lens (640); a fifth lens (650); and a sixth lens (660), wherein at least one of the first lens (610), the second lens (620), the third lens (630), the fourth lens (640), the fifth lens (650), or the sixth lens (660) comprises a free-form surface (as noted on the sixth lens, at the very least, wherein inflection points are noted), and wherein the camera optical lens satisfies following conditions: f3/f1≤1.50; 
-8.50≤f2/f≤-1.50; and 
4.00≤(R7+R8)/(R7-R8)≤16.00,
wherein f denotes a focal length of the camera optical lens, f1 denotes a focal length of the first lens, f2 denotes a focal length of the second lens, f3 denotes a focal length of the third lens, R7 denotes a curvature radius of an object-side surface of the fourth lens, and R8 denotes a curvature radius of an image-side surface of the fourth lens.
As noted in Huang et al, in Figure 6A and Table 15 in column 22 for the 6th Embodiment, wherein f3=-11.27 and f1=2.56, so f3/f1=-4.4, which is less than -1.50; also, Huang et al has f2=-6.61 and f=3.95, so f2/f=-1.67, which is greater than -8.50 and less than -1.50; and finally, from Table 15, (R7+R8)/(R7-R8)=4.7, which is greater than 4.00 and less than 16.00. So therefore claim 1 is rejected as being anticipated by Huang et al, as explained.

With respect to claim 2, the camera optical lens as described in claim 1, further satisfying a following condition: 0.30≤d6/d8≤1.00, where d6 denotes an on-axis distance from an image-side surface of the third lens (630) to the object-side surface of the fourth lens (640), and d8 denotes an on-axis distance from the image-side surface of the fourth lens (640) to an object-side surface of the fifth lens (650).
As noted in Huang et al, in Figure 6A and Table 15 in column 22 for the 6th Embodiment, wherein d6/d8=0.132/0.178=0.74, which is greater than 0.30 and less than 1.00. So therefore claim 2 is rejected as being anticipated by Huang et al, as explained.

With respect to claim 4, the camera optical lens as described in claim 1, further satisfying following conditions: 
0.47≤f1/f≤1.83;
-4.50≤(R1+R2)/(R1-R2)≤-0.64; and
0.05≤d1/TTL≤0.22,
where R1 denotes a curvature radius of an object-side surface of the first lens (610), R2 denotes a curvature radius of an image-side surface of the first lens (610), d1 denotes an on-axis thickness of the first lens (610), and TTL denotes a total optical length from the object-side surface of the first lens (610) to an image plane of the camera optical lens along an optic axis.
As noted in Huang et al, in Figure 6A and Table 15 in column 22 for the 6th Embodiment, wherein f1=2.56 and f=3.95, so f2/f=0.65, which is greater than 0.47 and less than 1.83; also, (R1+R2)/(R1-R2)=-0.794, which is greater than -4.50 and less than -0.64; and d1=0.515 and TTL=4.929, so d1/TTL=0.1045, which is greater than 0.05 and less than 0.22. So therefore claim 4 is rejected as being anticipated by Huang et al, as explained.

With respect to claim 6, the camera optical lens as described in claim 1, further satisfying following conditions: 
-186.28≤f3/f≤-1.35;
-20.14≤(R5+R6)/(R5-R6)≤1.99; and 
0.03≤d5/TTL≤0.17, 
where R5 denotes a curvature radius of an object-side surface of the third lens (630), R6 denotes a curvature radius of an image-side surface of the third lens (630), d5 denotes an on-axis thickness of the third lens (630), and TTL denotes a total optical length from an object-side surface of the first lens (610) to an image plane of the camera optical lens along an optic axis.
As noted in Huang et al, in Figure 6A and Table 15 in column 22 for the 6th Embodiment, wherein f3=-11.27 and f=3.95, so f3/f=-2.85, which is greater than -186.28 and less than -1.35; also (R5+R6)/(R5-R6)=-2.942, which is greater than -20.14 and less than -1.99; and d5/TTL=0.0523, which is greater than 0.03 and less than 0.17. So therefore claim 6 is rejected as being anticipated by Huang et al, as explained.

With respect to claim 9, he camera optical lens as described in claim 1, further satisfying following conditions: 
-1.21≤f6/f≤-0.37;
0.07≤(R11+R12)/(R11-R12)≤1.19; and
0.04≤d11/TTL≤0.13,
where f6 denotes a focal length of the sixth lens (660), R11 denotes a curvature radius of an object-side surface of the sixth lens (660), R12 denotes a curvature radius of an image-side surface of the sixth lens (660), d11 denotes an on-axis thickness of the sixth lens (660), and 20 TTL denotes a total optical length from an object-side surface of the first lens (610) to an image plane of the camera optical lens along an optic axis.
As noted in Huang et al, in Figure 6A and Table 15 in column 22 for the 6th Embodiment, wherein f6-1.70 and f=3.95, so f6/f=-0.43, which is greater than -1.21 and less than -0.37; also (R11+R12)/(R11-R12)=1.16, which is greater than 0.07 and less than 1.19; and wherein d11/TTL=0.101, which is greater than 0.04 and less than 0.13. So therefore claim 9 is rejected as being anticipated by Huang et al, as explained.


Allowable Subject Matter
Claims 3, 5, 7, 8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art fails to teach or fairly suggest the recited conditional limitations recited in claims 3, 5, 7, 8 and 10, which must be met or at least considered to be obvious. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following are U.S. Patents and U.S. Patent Pubs, all of which teach and/or disclose an optical imaging system having at least seven lenses; and wherein some of the references listed below are also related by at least a common assignee and/or at least one inventor:
	Hsieh et al				U.S. Patent 9,019,626 B2
Tsai et al				U.S. Patent 9,019,635 B2
Chen et al				U.S. Patent 11,106,013 B2
Chen et al				U.S. Patent 11,054,617 B2
Liao et al				U.S. Patent Pub. 2014/0029115 A1
Hsieh et al				U.S. Patent Pub. 2014/0320981 A1
Tang et al				U.S. Patent Pub. 2015/0260960 A1
Huang					U.S. Patent Pub. 2015/0268447 A1
Chen					U.S. Patent Pub. 2016/0004039 A1
Chen					U.S. Patent Pub. 2016/0004040 A1
Chen et al				U.S. Patent Pub. 2016/0033745 A1
Huang					U.S. Patent Pub. 2016/0161713 A1
Tanaka				U.S. Patent Pub. 2016/0170182 A1
Huang					U.S. Patent Pub. 2016/0187622 A1
Hashimoto				U.S. Patent Pub. 2017/0235111 A1
Teraoka				U.S. Patent Pub. 2018/0024323 A1
Teraoka				U.S. Patent Pub. 2018/0024324 A1
Teraoka				U.S. Patent Pub. 2018/0024325 A1
Teraoka				U.S. Patent Pub. 2018/0024326 A1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332. The examiner can normally be reached M-F: 10am-6pm(ET); subject to flex. schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVELYN A LESTER/Primary Examiner
Art Unit 2872